DETAILED ACTION
This communication is responsive to the response/amendment filed 03/02/2021.
Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-4, 6-10, 12 and 14-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boesen (U. S. Pat. App. Pub. – 2003/0002705).
	Regarding claim 1, Boesen discloses an earpiece for a hearing device, comprising: an ear canal part (10) to be introduced into an ear canal of a user, the ear canal part comprising a first contact surface configured to contact a superior part of the ear canal of the user; a primary sensor (26, 28, 30), where the primary sensor (28) is configured to measure signals from a skin surface of the user; and a support structure (10) comprising a first part and a second part, wherein the first part of the support structure is attached to the ear canal part, wherein the second part of the support structure is attached to the primary sensor, and wherein the second part of the support structure is configured to position the primary sensor in an inferior concha cava of the user (Fig. 3); wherein the support structure is configured to apply a force to press the primary sensor towards the skin surface of the user.

	Regarding claim 3, Boesen further disclose the earpiece, wherein the ear canal part (10) comprises a first end having a receiver opening (32) and/or a second end which is attached to the support structure.
	Regarding claim 4, Boesen further disclose the earpiece, wherein the support structure comprises a third part (middle portion of 10) which is connected to the first part and/or the second part, and wherein the third part of the support structure is configured to contact and transmit a force from a surface area of an outer ear of the user to the skin surface from which the primary sensor measures the signals (Fig. 3).
	Regarding claim 6, Boesen further disclose the earpiece, wherein the first part and/or the second part of the support structure (10) has a shape that corresponds with at least a part of a concha cava of an ear of the user (Fig. 3).
	Regarding claim 7, Boesen further disclose the earpiece, wherein the ear canal part  comprises a housing (10), and wherein the housing is a custom housing corresponding to a 3D shape of an outer ear and/or the ear canal of the user (Fig. 3) inherently.
	Regarding claim 8, Boesen further disclose the earpiece, wherein the first contact surface (28) is a non-elastic first contact surface.
	Regarding claim 9, Boesen further disclose the earpiece, wherein the second part (28) of the support structure is non-elastic.
	Regarding claim 10, Boesen further disclose the earpiece, wherein the ear canal part comprises a cavity for accommodating a receiver (24) inherently.

	Regarding claim 14, Boesen further disclose the earpiece, wherein at least a part of the force is supported by the superior part of the ear canal (Fig. 3, structural inherently).
	Regarding claim 15, Boesen further disclose the earpiece, wherein the support structure is integrally formed with the ear canal part (Fig. 3).
	Regarding claim 16, Boesen further disclose the earpiece, wherein the support structure (10) is attached to, or is a part of, a faceplate of the ear canal part (Fig. 3).
	Regarding claim 17, Boesen further disclose the earpiece, wherein the support structure comprises an elongated member (10).
	Regarding claim 18, Boesen further disclose the earpiece, wherein a hearing device comprising the earpiece, a BTE unit, and an electrical wire inherently connecting a receiver (24) in the ear canal part (10) and/or the primary sensor to the BTE unit of the hearing device (Fig. 3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C. 103 (a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was 
Claim 5 is rejected under 35 U.S.C. 103(a) as being unpatentable over Boesen (U. S. Pat. App. Pub. – 2003/0002705) in view of HANNEMANN et al. (U. S. Pat. App. Pub. – 2020/0120431), further in view of Park et al. (U. S. Pat. App. Pub. – 2015/0281856).
Regarding claim 5, Boesen may not specially teach that the primary sensor is a photoplethysmogram sensor as claimed. But HANNEMANN et al. discloses a similar structured earpiece haring aid (1) comprising a bio sensor (16) and Park et al. discloses a similar structured haring aid (100) comprising a bio sensor (240, and [0089]). Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to be motivated to provide suitable additional bio sensor, such as a PPG sensor for the hearing device taught by Boesen, in order to provide vital sign monitoring capability for the hearing device user.
Claims 11 and 13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Boesen (U. S. Pat. App. Pub. – 2003/0002705).
Regarding claim 11, Boesen may not specially teach that the receiver is removably attached to the ear canal part as claimed. Since providing removably attached receiver for a hearing device is very well known in the art (Official Notice), it therefore would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to be motivated to provide removably attached receiver for the hearing device taught by Boesen, in order to easily maintain and/or replace the receiver of the hearing device.
Regarding claim 13, Boesen may not specially teach that the primary sensor is removably attached to the support structure as claimed. Since providing removably attached sensor for a hearing device is very well known in the art (Official Notice), it therefore would have been obvious 
Response to Amendment
Applicant’s arguments dated 03/02/2021 have been fully considered, but they are not deemed to be persuasive.
Regarding claim 1, the cited reference (U. S. Pat. App. Pub – 2003/0002705) does clearly show an earpiece for a hearing device, comprising: an ear canal part (10) to be introduced into an ear canal of a user, the ear canal part comprising a first contact surface configured to contact a superior part of the ear canal of the user (Fig. 3); a primary sensor (26, 28, 30), where the primary sensor (28) is configured to measure signals from a skin surface of the user (Fig. 3); and a support structure (10) comprising a first part and a second part, wherein the first part of the support structure is attached to the ear canal part (Fig. 3), wherein the second part of the support structure is attached to the primary sensor (Fig. 3), and wherein the second part of the support structure is configured to position the primary sensor in an inferior concha cava of the user (Fig. 3); wherein the support structure is configured to apply a force to press the primary sensor towards the skin surface of the user as claimed (Note: the “C” shape configured support structure (10) provides abutting force to the ear of a user when in use, and such force renders the sensor to be firmly pressed on the surface of the canal of the user. Please see Fig. 3). 
Conclusion
THIS ACTION IS MADE FINAL.  See M.P.E.P. § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Suhan Ni whose telephone number is (571)-272-7505, and the number for fax machine is (571)-273-7505. The examiner can normally be reached on Monday through Friday from 10:00 am to 8:00 pm. If it is necessary, the examiner's supervisor, Duc M. Nguyen, can be reached at (571)-272-7503.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov/. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the group receptionist whose telephone number is (571)-272-2600, or please see http://www.uspto.gov/web/info/2600.


/SUHAN NI/Primary Examiner, Art Unit 2651